Title: To James Madison from James Monroe, 5 July 1796
From: Monroe, James
To: Madison, James


Dear Sir
Paris July 5. 1796.
Yesterday the Fourth of July was celebrated here by the Americans. I intended to have done it but having given them an entertainment last year they returned the compliment this. You will observe by the copy sent in that to the American government the term executive is used and not president. The course of the business was as follows. The project began first with the friends of the British treaty and fell through and was then taken up by its enemies and after wh. the others came in. But the first party had appointed a committee (or rather the second in order) and who conducted the business the majority of whom were for giving the Congress only or drinking no toasts. I told them if they wod. give the executive I supposed all would be satisfied and I would attend & wh. I could not otherwise well do. The first party however in order were not consulted or disliked what was done and when the toasts [were] gone thro one of them rose & proposed a volunteer in favor of G. Washington &c and which was opposed by some of the others. This made a noise here and perhaps will with you and as some slander may in consequence be leveled at me I therefore give you the facts. The ministers of France and the foreign ministers were present.
I trouble you with another incident of the same kind. Paine having resolved to continue in Europe sometime longer & knowing it was inconvenient for me to keep him longer in my family & wishing also to treat on our politicks & which he could not well do in my house left me sometime since. He thinks the president winked at his imprisonment and even wished he might die in goal and bears him resentment for it. He thinks also he is shaping an attack upon him of the most virulent kind. Thro’ a third person I have endeavoured to divert him from it without effect. It may be said I have instigated him but the above is the truth.
But to come now to a subject of more importance. I think myself ill treated here by the administration and doubt how to act in consequence of it so as to advance the publick interest without injuring my own character. The following is a literal extract from my instructions after many professions of the president’s attachment to the French revolution. “And to remove all jealousy with respect to Mr. Jay’s mission to London you may say that he is positively forbidden to weaken the engagements between this country and France it is not improbable that you will be obliged to encounter on this head suspicions of various kinds but you may declare the motives of that mission to be to obtain immediate compensation for our plundered property and restitution of the posts.” With much more in the same spirit—an equivocation may be taken on the word motives but the true sense is a declaration that he had no other business there and which was otherwise.
The object I presume was to lay a good basis here by means of my mission and taking advantage of which and of the success of France which would procure us the respect of the English court make a barter for commercial stipulations of our faith and alliance with France and which probably would have succeeded had I not blown them up by discourse in the convention and by their own documents by means whereof that court lost all confidence in them thinking their professions insincere and of course that what it gave was given for nothing or had the negociator possessed as capable a head as he did a corrupt heart.
Since the ratification of the treaty by the president I have received but three letters from the Department of State and which were from Timothy Pickering and the last now six months old and these were not of a very conciliatory kind—after denying that this government had any right to complain of the treaty he adds that the article respecting contraband inserted the old list only by way of admonition to our people to avoid danger. That the provision article was useful to us as it paid us for contraband and in respect to other seizures that we were the only judges whether we would go to war for cause or otherwise accomodate the difficulty & would never consult another power on that head, and without any profession of regard for this country or explanation of future views breaks off the subject & thus ends it.
This tone may proceed either from a desire to court a rupture with this country or be the effect of wounded pride: and it would be natural to ascribe it to the last cause if the president had not owned that the ratification of the treaty hazarded a war here and if policy did not dictate as the way to avoid it a more conciliating one: or if he was not conciliating thro G. Morris at the same moment the court of England: or if the gasconade business of the flag had not been a desultory movement calculated to deceive the people of America while it gave disgust here or if a different tone had not been assumed in my instructions before the issue of the treaty with England was known and whilst appearances here were necessary to obtain a favorable issue. These considerations make the motive of this conduct more doubtful than it otherwise wod. be.
It is however the interest of America to avoid a rupture here and I have in consequence done all in my power to prevent it and I think and without vanity with some effect. If things stand as they do here & our administration changes everything will come right. A new treaty may be formed here of a different stamp from that with England & which will not only tie the two republicks closer together than they were ever before and by ties of interest but by contrasting its credit and advantage with that of the other by reviving the friendship and harmony with this country which was nearly gone and which is desired by our citizens completely relieve us our present dangers and difficulties and ruin the aristocrat faction. But if you do not change the administration odium lies with the Republican party who will always be branded as anarchists and the present administration continuing and the interest of the two nations requiring it and surmounting all obstacles a new treaty will be formed here under its auspices and which tho less favorable than might otherwise be obtained will serve as a colouring whereby to deceive posterity as to the nature of the crisis we have passed as well as many of the present day with respect to the merits of the contending parties—still however I consider it as the effect of passion only for Washington is an honest man.
I have suffered much personal mortification here and for reasons that are obvious and should demand my recall did I not think that my continuance for some time longer was somewhat necessary in the views above suggested. And did I not wish rather to be recalled than to demand it, for in the last case I am to defend my character to my country and which I would do by a publication of my whole correspondence instructions & the like, and which I could not otherwise well do; how long I shall be able to bear my situation I can’t say. I will bear it however till I hear from you in reply to this or until the ensuing elections shall confirm in office the present tenants.
I should like much to make a new treaty with this government after things are settled on both sides because I think a good one might be made for both countries: and in my opinion here is the place to make it—let the trust be committed to a minister in Philadelphia and his own credit is the object. But appeal to the government itself and a different spirit may be found. And having borne the storm whilst my efforts were employed only to prevent disunion I should like to have an opportunity to promote union. However this is of no consequence.
I most earnestly hope that Mr. Jefferson will be elected and that he will serve—if he is elected every thing will most probably be right here from that moment and afterwards on the other side of the channel. And in my opinion there never was such an opportunity offered for the acquisition of great fame in the restoration of national credit abroad and at home as is now presented, independant of the gratification an honest mind will always feel in rendering useful service to his country. He will be able at the same time that he secures the preponderance of republican councils and gives stability to republican government to conciliate the well meaning of the other party and thus give peace to his country.
In a few words I give you the state of the war. All Italy is in truth subjugated, & peace made with all the powers (either by definitive treaties or provisional agreements) Naples excepted, & who has an Envoy now on the road to treat also. They have all paid or agreed to pay considerable sums, given up pictures, the most celebrated pieces of art, and in truth accepted their authorities from this govt. The representative of St. Peter has agreed to pay 21. millions of livres for the provisional suspension of arms, to give up 100. pictures & 300. manuscripts: to exclude the British from his ports &ca &ca. The French have entered the territory of the Gd. Duke & put a garrison in Leghorn, upon the principle that the Englh. held it, & had violated agnst France the neutrality of Tuscany. In entering they laid hold of ⟨all the english⟩ p⟨rope⟩rty they cod. find wh. they say was worth 7. or 8. millions of livres. And upon the Rhine the same good fortune has attended the French arms. In several engagments the French have prevailed, & seem now to have gained a complete preponderance. In short their success seems to be complete, so much so however as to threaten ruin to the Emperor if he does not make peace, & which is therefore in all probability now at hand. Engld. will be reserved for the last, & agnst whom the resentment of this country if not encreased by its tyde of good fortune is certainly not diminished. Projects are spoken of in regard to that country, wh. never seemed to merit attention before, but wh. now & especially if a peace is made with the Emperor, assume a more serious aspect. You will conjecture these & therefore I will not mention them.
July 31.
This is the third copy I have sent you of the above, or rather this is the original of the two already forwarded. Since the above the scene has varied but little in any respect. The French continue to hold their superiority on the Rhine, but press forward with great circumspection, the Austrians retiring to strong positions, protecting their retreat by the strong fortifications wh. line the rivers which empty into the Rhine, on its right bank; & protecting in turn those fortifications. Frankfort is taken by the French, & upon wh. city an imposition was laid of 35 millions of florins, but wh. it is thought cannot be paid.
This will be committed to Dr Edwards & who will hasten home as fast as circumstances will permit. He is possessed of very extensive and correct information of affrs. here, as well in regard to those wh. concern this republick & the war in general, as our own affrs., & to him therefore I refer you for such details as are not here communicated.
From what I learn from the bearer of this and notwithstanding my efforts to prevent it Paine will probably compromit me by publishing some things which he picked up while in my house. It was natural unaided as I have been here or rather harassed from every quarter that I talk with this man but it was not so to expect that he would commit such a breach of confidence as well as of ingratitude—perhaps it may appear to proceed from other sources if so my name will not be involved and that is greatly to be wished: but otherwise the above is the state of facts.
Upon no point but in my relations with either government am I personally uneasy let what may happen and this is a thing of personal delicacy more than any thing else.
